Citation Nr: 1524103	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for depressive disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for depressive disorder, rated 30 percent, effective March 19, 2012 (the date of claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination to ascertain the current severity of his depressive disorder in May 2013.  In various correspondences, the Veteran has expressed disagreement with the adequacy of the May 2013 examination.  In this regard, it is observed the examiner indicated the Veteran had only mild or transient symptoms, yet at the same time recommended the Veteran be considered incompetent to manage his financial affairs.  The disconnect between these conclusions is apparent, warranting a new examination.  

Any outstanding pertinent VA treatment records since July 2013 should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records for the Veteran's service connected psychiatric disability dated since July 2013.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran should be notified accordingly.  

2. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of any worsening in symptoms associated with his depressive disorder.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

3. After the above has been completed to the extent possible, the RO should schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his service connected "depressive disorder, NOS with alcohol abuse reported in early full remission and cocaine dependence in reported early full remission" and the impact of this disability on his occupational functioning and daily activities.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail.  The examiner should provide a detailed rationale for any opinion expressed.  

4. Then readjudicate the matter on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


